DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Aggravated Assault imposed on October 27th, 1975, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Judge Robert J. Boyd dissents to decision. He' recommended a decrease in original sentence imposed.
We wish to thank James Dorr Johnson, Montana Legal Services, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.